DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were amended to correct informalities. The previous objections are removed.

Specification
The specification was amended to correct informalities. The previous objections are removed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


The system of claim [[16]] 15 further comprising: a first gasket configured for engagement with the first member; wherein the first gasket, when positioned between a posterior side of the first flange and the first exterior surface, provides a seal for the first hole when the first member is mated to the second member.

Allowable Subject Matter
Claims 1-3 and 6-22 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being: “A device, for forming a channel between two structural elements, comprising: a first member configured for insertion into a first hole; a second member configured for insertion into a second hole; wherein the first member is configured for threaded mating with the second member while the second member is being inserted into the second hole such that a channel is formed by the first member mated with the second member; and wherein the channel facilitates routing of an inserted member 
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 15 with the allowable feature being:" A system, for providing a channel between a first structural element and a second structural element, comprising: a first member comprising: a first flange having a first opening configured to correspond to a first hole in a first structural element; wherein the first flange extends a desired distance about the first hole so as to overlap a portion of a first exterior surface of the first structural element; at least one first retaining spike, attached to the first flange, configured to engage with the first exterior surface; a first filament, attached to the first flange, configured to inhibit entry of an undesired object into the first opening; a first extension, attached to the first flange, configured for insertion into the first hole, thru a cavity formed by a first interior surface of the first structural element and a second interior surface of a second structural element, and into a second hole formed in the second structural element; wherein the first extension further comprises first threads; a second member comprising: a second flange having a second opening configured to correspond to a second hole in a second structural element; wherein the first flange extends a desired distance about the second hole so as to overlap a portion of a second exterior surface of the second structural element; a second filament, attached to the second flange, configured to inhibit entry of an undesired object into the second opening; a second extension, attached to the second flange, configured for insertion into the second hole; wherein the second extension further comprises second threads configured for screwing attachment with the first threads of the first extension; the first member is mated with the second member and a channel is formed that spans the first hole, the cavity and the second hole and which facilitates a passage of a wire into and thru the channel."
Therefore, claim 15 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 18 with the allowable feature being: being:" A method, for forming a channel within a structure for use in routing a wire between two structural elements, comprising: identifying a first hole; identifying a second hole; determining and adjusting a length of a first extension such that the first extension will span the first hole, a cavity between the first hold and the second hole, and the second hole; inserting the first member into the first hole until a posterior side of the first flange is flush with a first exterior surface of the first structural element; inserting a second extension into a posterior portion of the first extension located within the second hole to facilitate a threaded mating of the second extension with the first extension; wherein the second extension is part of a second member having a second flange; wherein the second extension is inserted into the posterior portion of the first extension until a posterior face of the second flange is flush with a second exterior surface of the second structural element; a channel is formed between the first structural element and the second structural element with facilitates the routing of a wire through the channel while complying with at least one requirement.
Therefore, claim 18 is allowed.

Claims 2-3, 6-14, 16-17, and 19-22 are also allowed as being directly or indirectly
dependent of the allowed base claims 1, 15 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847